Citation Nr: 0105316	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-16 517	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in   Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
skin condition diagnosed as erythema multiforme.

2.  Entitlement to increased ratings for bilateral varicose 
veins, currently rated 10 percent for each leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to August 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision by the RO which denied a compensable rating 
for a skin disorder (erythema multiforme).  In October 1997 
and June 1998, the Board remanded this issue to the RO.  The 
appeal also arises from a June 1999 rating decision by the RO 
which denied a rating in excess of 10 percent for bilateral 
varicose veins.  In June 2000, the RO awarded separate 10 
percent ratings for right and left leg varicose veins.  The 
veteran continues to appeal for higher ratings.


FINDINGS OF FACT

1.  The veteran does not currently have erythema multiforme.

2.  The veteran's right leg varicose veins produce no more 
than intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.

3.  The veteran's left leg varicose veins produce no more 
than intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erythema 
multiforme have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Code 7806 (2000).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7120 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from September 1958 
to August 1979.  His service medical records show he had a 
history of recurrent skin rash diagnosed as erythema 
multiforme.  On service discharge examination, he was noted 
to have varicosities in the lower extremities.  

In March 1980, the RO granted service connection for 
bilateral varicose veins and for erythema multiforme, 
assigning each disability a noncompensable rating.

In October 1994, the veteran filed a claim for an increased 
rating for his service-connected skin condition.  In 
connection with his claim, VA outpatient treatment reports 
from 1993 to 1994 were obtained.  The reports were negative 
for any treatment of a skin disorder.  However, the reports 
did show the veteran was treated for varicose veins.

The veteran stated in a May 1995 substantive appeal that his 
skin condition was not "bad enough".  He reported his 
condition worsened in the summer months with long exposure in 
the sun.  He related he treated his skin condition himself 
with lotions.

Reports from 1996 show the veteran was treated for bilateral 
varicose veins, the right greater than the left.

The veteran, in August 1996, underwent varicose vein ligation 
and stripping of the right lower extremity.  Prior to the 
surgical procedure, the veteran reported a history of 
increased pain of the right lower extremity.  It was reported 
that the veteran had minimal improvement with stockings and 
elevation.  Following the surgery, the veteran reported his 
varicose veins symptoms had improved.  He continued to wear 
stockings.

In January 1997, the RO granted an increased rating to 10 
percent for bilateral varicose veins, effective from October 
1994.  Effective from August 1996 he was assigned a temporary 
total convalescent rating, and effective from October 1996 he 
was again assigned a 10 percent rating for bilateral varicose 
veins.

In October 1997, the Board denied the claim for an increased 
rating for bilateral varicose veins, rated 10 percent 
disabling.  The Board remanded the claim for an increased 
rating for the service-connected skin disorder to the RO for 
further development.

The RO received a statement from the veteran a couple of days 
following the Board's October 1997 decision.  The veteran 
reported that his right leg was stripped in August 1996 and 
that he was still having swelling, cramps and numbness of the 
leg.

During a December 1997 VA skin examination, the veteran gave 
a history of being treated for erythema multiforme in 
service.  Physical examination of the skin was significant 
for dry scaly skin with evidence of pruritis scratching 
consistent with atopic dermatitis.  There was no evidence of 
erythema multiforme.  The diagnosis was atopic dermatitis.

VA outpatient treatment reports in 1997 and 1998 note 
diagnoses of varicose veins.  In March 1998, physical 
examination of the lower extremities revealed trace edema on 
the right lower extremity.  Varicose veins were present 
bilaterally on the lower extremity.  Superficial veins were 
noted on the right lower extremity.

The veteran testified at a January 1999 RO hearing that his 
skin condition involved breaking out in small little pouches.  
He stated the pouches would get bigger, would break open and 
leak.  He also stated that the pouches would then dry up.  He 
reported that his skin condition involved his face, eyelids, 
feet, arms, legs, back, and inside of his mouth.  He stated 
that just about his whole body was affected.  He claimed he 
had had one to two spots involving the skin in the last five 
years.  He stated that the affected areas would itch and 
hurt.  He reported that if his hands were affected he would 
have problems moving them.

In February 1999, the veteran filed a claim for an increased 
rating for varicose veins.  In support of his claim, he 
submitted a January 1999 outpatient treatment report.  The 
report shows the veteran reported for treatment for varicose 
veins.  He stated he had increased pain and cramping.  He was 
referred to prosthetics for fitting of job stockings.  

The veteran underwent a VA examination in April 1999 for the 
purpose of assessing the severity of his varicose veins.  
During the examination, the veteran noted his August 1996 
stripping procedure.  He stated that following the procedure 
his symptoms were much better for an uncertain period of 
time.  He reported his symptoms gradually returned and that 
he was currently having cramps in his calves on a daily 
basis.  He noticed that his symptoms were decreased when he 
elevated his legs and kept his legs elevated a fair part of 
the day.  He related he wore support stockings.  He reported 
he had an aching sensation and tiredness in the legs with any 
type of exertion or prolonged walking.  He claimed that the 
difficulties he had with his legs led him to stop working in 
1997.

Physical examination revealed superficial varicose veins, 
more noticeable on the right than on the left.  They were 
palpable on the left.  He had no ulcerations.  There was some 
mottling of the skin.  Arterial supply was normal.  He had no 
edema.  There was minimal stasis pigmentation.  The left leg 
was very mildly affected.  The right leg from the calf down 
appeared moderately affected.  The examiner stated that the 
veteran had varicose veins to a moderate degree.  He noted 
that the veteran reported subjectively that his varicose 
veins were having an impact on his daily living.  He 
indicated that the stripping procedure was a temporary fix 
and that almost always the varicose veins came back.  He 
reported that varicose veins tended to be persistent and much 
worse with prolonged standing.

VA outpatient treatment reports from 1999 to 2000 show the 
veteran was periodically treated for varicose veins.  Medical 
reports in April 1999 show he was noted to have some 
paresthesias and varicose veins of his legs.  He had no leg 
lesions.  In November 1999, it was felt that the veteran 
needed a disability sticker due not being able to walk a long 
distance.  The doctor stated that the veteran's legs were 
painful due to severe varicose veins and neuropathic pain.  
The doctor increased the veteran's pain medication he was 
taking for his leg pain.  In December 1999, he was noted to 
have varicose veins with trace leg edema.  

The veteran, in a substantive appeal received in September 
1999, disagreed with the findings of the April 1999 VA 
examination.  The veteran stated he had pain, discoloration, 
cramps and swelling of his legs, even when they were 
elevated.  He stated that his condition was not getting any 
better.  

During a May 2000 RO hearing, the veteran testified that his 
bilateral varicose veins caused pain and some swelling.  He 
stated it was hard to walk and that it was especially hard to 
walk long distances.  He reported he took medication for the 
cramping.  He stated he wore stocking to keep the swelling 
down and to relieve his pain.  He related that he did not 
have the cramping all the time and that he currently did not 
have any ulceration.  He stated his right leg was worse than 
his left leg. 

The RO, in June 2000, assigned separate 10 percent ratings 
for right and left varicose veins of the lower extremities, 
effective from January 1998 (when the rating criteria 
changed).

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for increased ratings for a skin 
disorder and for bilateral varicose veins.  No further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Increased rating for a skin condition

The veteran's service-connected skin disorder, erythema 
multiforme, is rated by analogy (38 C.F.R. § 4.20) under Code 
7806, eczema.  He is assigned a noncompensable rating under 
this code.  Eczema with slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area 
warrants a 0 percent rating.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  38 C.F.R. § 
4.118, Code 7806.

A review of the record fails to demonstrate that the veteran 
currently has erythema multiforme.  Outpatient treatment 
reports, as well as a 1997 VA examination of the skin, are 
negative for a diagnosis of erythema multiforme.  When 
examined in December 1997, the veteran was found to have dry 
scaly skin with evidence of pruritis scratching.  The 
examiner stated that the veteran's findings were consistent 
with a diagnosis of atopic dermatitis.  The veteran is 
currently not service-connected for atopic dermatitis.  Thus, 
in adjudicating the claim for an increased rating for 
erythema multiforme, the Board cannot take into consideration 
findings associated with the non-service-connected atopic 
dermatitis.  38 C.F.R. § 4.14.

Although the veteran asserts that his service-connected skin 
disorder affects his whole body, including his face, eyelids, 
feet, arms, legs, back and inside his mouth, there is no 
medical evidence of record to substantiate this assertion.  
As noted above, the veteran does not currently have erythema 
multiforme and has not had the condition for quite some time.

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for an 
increased rating for erythema multiforme; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Increased ratings for right and left leg varicose veins

In February 1999, the veteran filed a claim for an increased 
rating for bilateral varicose veins, then rated 10 percent.  
In January 1998, the rating criteria for varicose veins were 
revised and are found in 38 C.F.R. § 4.104, Codes 7120.  In 
June 2000, the RO increased the rating for varicose veins, 
assigning 10 percent for the right leg and 10 percent for the 
left leg, effective with the change in rating criteria.

Under the current criteria for the evaluation of varicose 
veins, each extremity is rated separately.  A 10 percent 
evaluation is warranted where there is evidence of 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
4.104, Code 7120.

The evidence shows that the veteran has intermittent edema of 
the right and left legs.  When examined in April 1999, he had 
no edema.  A November 1999 outpatient treatment report shows 
he only had trace leg edema.  The evidence does not support a 
finding of persistent edema and, in fact, the veteran does 
not allege that he has persistent edema of his right and left 
legs.  The evidence shows that he has intermittent edema, and 
he complains of discomfort with exertion or prolonged 
walking.  The evidence also shows that his symptoms decrease 
when he elevates his legs.  The evidence further shows that 
wearing stockings relieves his pain and helps keep down his 
swelling.  Given such findings in the record, the veteran's 
service-connected right and left leg varicose veins more 
nearly approximate the criteria for a 10 percent rating per 
leg than the criteria for the next higher rating of 20 
percent per leg.  38 C.F.R. § 4.7.  Thus, the lower rating of 
10 percent per leg is appropriate for the right and left leg 
varicose veins.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for increased ratings for right and left leg varicose 
veins; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).









ORDER

An increased rating for a skin condition, erythema 
multiforme, is denied.

Increased ratings for right and left leg varicose veins are 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

